Citation Nr: 1524513	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for mesothelioma.  

2.  Entitlement to service connection for coronary artery disease.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims file comes to the Board as an electronic file using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  According to the available records, the Veteran's original file was lost and subsequently rebuilt at some point in the appeals process.  As such, the record as presented to the Board is incomplete, as numerous documents listed in the available rating decisions and statements of the case are missing.  Moreover, attempts by the agency of original jurisdiction (AOJ) to reconstruct the file are not clearly documented in the record, such that the Board is unable to determine if all available efforts have been made to reconstruct the Veteran's file.  

Several prior rating decisions, including a November 1981 decision denying service connection for hypertension, various statements of the case and any subsequent supplemental statements of the case, and the Veteran's notices of disagreement and substantive appeals have not been located.  Any AOJ search efforts for any of the foregoing documents except for the service treatment records is not documented.  

Additionally, the rating decisions and statements of the case of record list VA treatment records from the VA Medical Centers in Oklahoma City and Muskogee.  While some VA treatment records are of record, these records do not appear to be complete, as treatment records prior to 2012 are absent.  Additionally, an April 2011 rating decision lists VA treatment records dated in 1994 from the VA Medical Center in Spokane, Washington, and no such records are found within the file.  

It also does not appear from the record that the Veteran has been notified that the claims file has been rebuilt, such that he should submit copies of any relevant evidence or documents in his possession.  In cases such as this where records in the custody of VA have been lost, VA has a heightened duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist.  Specifically, such development should include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, requesting that the Veteran submit copies of any VA records in his possession (including administrative decisions, correspondence, rating decisions, and service and post-service medical records), and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.

Accordingly, the RO should again conduct a search for all available evidence, including any rating decisions, statements of the case, supplemental statements of the case, prior Board decisions, VA treatment records, or prior VA examinations, which may be relevant to the Veteran's claims.  At a minimum, the Board directs the RO to obtain and associate with the claims file any documents generated by VA and not yet of record.  Also, the Veteran's updated VA treatment records should be obtained and associated with the claims file.  The Veteran should also be provided another opportunity to supplement the record with statements, private medical records, and any other evidence he has or wishes to submit.  


Accordingly, the case is REMANDED for the following action:

1.  Requests to search for the missing claims file should again be made to any VBA facilities that may have conducted VA reviews of the claims file.  If the Veteran's original claims file is located, it should be associated with the rebuilt claims file.  All efforts to locate the original record should be completed in accordance with the VA Adjudication Procedure Manual, M21-1, Part III, Subpart ii, Chapter 4, Section D.15, (the M21-1) concerning lost claims folders.  All requests, responses, and actions taken to locate the Veteran's complete VA claims file should be fully documented in the electronic claims file for future review.  

2.  Notify the Veteran regarding the status of the claims folder, and request that he submit copies of personal statements, private and/or VA medical records, and copies of any prior rating decisions, statements of the case, and any other evidence he has.  

3.  If the original claims file cannot be located, the AOJ should arrange for development to reconstruct the claims file.  All attempts to secure the original claims files and rebuild the file should be documented in the claims file by the AOJ.  A formal finding regarding unavailability of the documents should be made if necessary and the Veteran notified of such.  

4.  Obtain any records not already of record from the VA medical facilities in Spokane, Washington, and Muskogee, Oklahoma, and Oklahoma City, Oklahoma.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

